Detailed Action
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution
Applicant’s 
    PNG
    media_image1.png
    480
    511
    media_image1.png
    Greyscale
 shows an alarm about “z-rotation can occur” with respect to a 3D marker, which is not taught by the Examiner’s references on the record.  If Applicant incorporates such features with sufficient details, Applicant’s claim will overcome the existing rejections on the record. 

Specification 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition part”, “a display control part” in claim 1; “a calculation part” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid 

Claim Rejections - 35 USC § 101
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 22 recites that it is "[a]program for causing a computer to function. . ." However, MPEP states, “computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical ‘things.’ They are neither computer components nor statutory processes, as they are not ‘acts’ being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized” (§ 2106.01 [R-6]). 

Claims 1, 21, and 22 are rejected for the following reason. 
Section 101 provides that a patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.”  35 U.S.C. § 101.  The Supreme Court has long recognized, however, that § 101 implicitly excludes “[l]aws of nature, natural phenomena, and abstract ideas” from the realm of patent-eligible subject matter, as monopolization of these “basic tools of scientific and technological work” would stifle the very innovation that the patent system aims to promote.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 216 (2014) (quoting Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589 (2013)); see also Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 72–78 (2012); Diamond v. Diehr, 450 U.S. 175, 185 (1981).
Under the mandatory Revised Guidance, the Examiner reconsiders whether Appellant’s claims recite:
any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human interactions such as a fundamental economic practice, or mental processes), and 
additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)–(c), (e)–(h)).
Only if a claim, (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then reach the issue of whether the claim:
adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or 
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

A.	Whether the claims recite a judicial exception.
The Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract-idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se): (a) mathematical concepts,1 i.e., mathematical relationships, mathematical formulas, equations,2 and mathematical calculations3; (b) certain methods of organizing human activity—4; and (c) mental processes—concepts performed in the human mind (including observation, evaluation, judgment, opinion).5
The preamble of independent Claim 21 recites: “An information processing method, comprising.”  The limitations recited in the body of the claim are analyzed in Table I against the categories of abstract ideas as set forth in the Revised Guidance.
Claim 1
Revised Guidance, p. 52
[a]6 acquiring a recognition result of a marker that a user is making;
Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  A person takes a look at the marker and form a judgment. 
[b] causing, by a processor, a display face to display assistance information for assisting in creation of the marker depending on the recognition result in association with the marker in process of creation.
Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  The person convey the judgment to help to improve the marker.

The use of a processor and display is an insignificant extra-solution activity.


Thus, Claim 21 recites a judicial exception, per se.  Claims 1 and 22 are similar. 

Step 2A(ii):  Judicial Exception Integrated into a Practical Application?
If the claims recite a patent-ineligible concept, as the Examiner concludes above, the Examiner proceeds to the “practical application” Step 2A(ii) wherein the Examiner determines whether the recited judicial exception is integrated into a practical application of that exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.  
The Examiner concludes that Appellant’s claims do not integrate the judicial exception into a practical application.
MPEP § 2106.05(a) “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field.”  
“In determining patent eligibility, examiners should consider whether the claim ‘purport(s) to improve the functioning of the computer itself’” or “any other technology or technical field.”  MPEP § 2106.05(a).
The Enfish Court found the claims provided an improvement in computer function because “the claims are not simply directed to any form of storing tabular data, but instead are specifically directed to a self-referential table for a computer database.”  Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016).  The claims recite “processor” and “display.”  The Examiner finds that such generic recitations of computing elements fail to transform a patent-ineligible concept into an eligible one.  
The claims collect marker data, recognize certain data within the collected data set, and present the data for display, which the courts have recognized as abstract.  See Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 1347 (Fed. Cir. 2014).  
MPEP § 2106.05(e) Other Meaningful Limitations. 

This section of the MPEP guides:
Diamond v. Diehr provides an example of a claim that recited meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 450 U.S. 175 . . . (1981).  In Diehr, the claim was directed to the use of the Arrhenius equation (an abstract idea or law of nature) in an automated process for operating a rubber-molding press.  450 U.S. at Alice Corp. v. CLS Bank International did not meaningfully limit the abstract idea of mitigating settlement risk.  573 U.S. . . . .  In particular, the Court concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., “implementation via computers”) or were well-understood, routine, conventional activity.
MPEP § 2106.05(e).
“[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea . . . on a generic computer.”  Alice, 573 U.S. at 225.  Similarly as in Alice, the Examiner finds that “[t]aking the claim elements separately, the function performed by the computer at each step of the process is ‘[p]urely conventional.’”  Id.  “In short, each step does no more than require a generic computer to perform generic computer functions.”  Id.  The Examiner finds that Appellant’s claims do not add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
MPEP § 2106.05(g) Insignificant Extra-Solution Activity. 
The claims acquire and display data, which are classic examples of insignificant extra-solution activity.  See, e.g., Bilski, 545 F.3d at 963 (en banc), aff’d sub nom, Bilski, 561 U.S. 593.
MPEP § 2106.05(h) Field of Use and Technological Environment. 

[T]he Supreme Court has stated that, even if a claim does not wholly pre-empt an abstract idea, it still will not be limited meaningfully if it contains only insignificant or token pre- or post-solution activity—such as identifying a relevant audience, a category of use, field of use, or technological environment.  
Ultramercial, Inc. v. Hulu, LLC, 722 F.3d 1335, 1346 (Fed. Cir. 2013).  “The courts have also identified examples in which a judicial exception has not been integrated into a practical application.”  Revised Guidance, 84 Fed. Reg. at 55.  The claims fail to recite a practical application where the additional element does more than generally link the use of a judicial exception to a particular technological environment or field of use.  Id.  The mere application of See id. at 55 n.32.  In view of the foregoing, we conclude the claims are “directed to” a judicial exception.
3.	Well-understood, routine, conventional.
Because the claims recite a judicial exception and do not integrate that exception into a practical application, we must then reach the issue of whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field.  Revised Guidance, 84 Fed. Reg. at 56.  The Examiner concluded that Applicant does not.
4.	Specified at a high level of generality.
It is indicative of the absence of an inventive concept where the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Revised Guidance, 84 Fed. Reg. at 56.
The claims fail to recite any specific steps of an algorithm, nor does Appellant cite any Specification disclosure for the required specificity.  
The Examiner finds the limitations are specified at such a high level of generality consistent with the absence of an inventive concept.  Considering the claim limitations as an ordered combination adds nothing to the abstract idea that is not already present when the limitations are considered separately.  See Mayo, 566 U.S. at 79.  The ordered combination of limitations amounts to nothing more than certain mental processes implemented with generic computer components that operate “in a conventional way.”  See also Alice, 573 U.S. at 225–26.  Therefore, the Examiner concludes that none of the claim limitations, viewed “both individually and as an ordered combination,” amount to significantly more than the judicial exception in order to sufficiently transform the nature of the claims into patent-eligible subject matter.  See Alice, 573 U.S. at 217 (internal quotations omitted) (quoting Mayo, 566 U.S. at 79).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15-18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 20120321130 A1) in view of Vuforia (“Natural Features and Rating”).
Regarding Claim 1, Osman discloses An information processing system comprising: 
an acquisition part configured to acquire a recognition result of a marker that a user is making (

    PNG
    media_image2.png
    599
    480
    media_image2.png
    Greyscale
 Osman Fig. 9. 
	“This invention relates generally to a system and method for improving observability of a marker in an image. More specifically, the observability of the marker is based on a confidence level of a detection result of the marker.”  Osman ¶ 2. 
	The recited recognizing process may be mapped to Step(s) associated with Fig. 9 912, 928. ); and 
a generation part configure to generate assistance information for assisting in creation of the marker depending on the recognition result in association with the marker in process of creation (
The assistance information may be mapped to information related to Fig. 9 932, 934, 936, 940, 942. 
“At step 950, the host identifies ways to improve the confidence level and adjusts parameters accordingly. As shown by line 954, the marker with new parameters is replaced on the screen at step 904. Thus, the operation of the tracking system, as described herein facilitates representation of a recognizable marker on the screen.”  Osman ¶ 98. ).  
However, Osman does not explicitly disclose a display control part configured to cause a display face to display the generated assistance information. 
Vuforia discloses a display control part configured to cause a display face to display the generated assistance information (
    PNG
    media_image3.png
    518
    845
    media_image3.png
    Greyscale
  Vuforia 2. ).


Regarding Claim 2, Osman in view of Vuforia discloses The information processing system according to claim 1, 
wherein the recognition result includes a recognition result of a characteristic amount of the marker in process 15of creation ( 
Osman Fig. 9 932, 934, 936, 940, 942. 
    PNG
    media_image3.png
    518
    845
    media_image3.png
    Greyscale
  Vuforia 2.), and 
the assistance information includes an image depending on the recognition result of the characteristic amount (Id.).  


Regarding Claim 3, Osman discloses The information processing system according to claim 202, 
wherein the recognition result includes at least one characteristic point recognized from the marker in process of creation, 
Osman states “In step 1160 a determination is made whether the pattern of the marker is capable of being recognized. This threshold is accessed as described in relation to step 1106. If the pattern component, or parameter, does exceed the threshold, "yes" line 1162 shows that timer step 1172 is reached. This means that the pattern of the marker is adequate to be recognized by a user. If the pattern parameter is not adequate, "no" line 1164 leads to step 1170, which shows the marker is adjusted.”  Osman ¶ 113. )
  
	However, Osman does not explicitly disclose discloses the assistance information includes an image indicating each position of the at least one characteristic point;
the display control part causes the image indicating each position of the at least one characteristic point to be displayed in an overlapped manner on the marker in process of creation.  

Vuforia discloses the assistance information includes an image indicating each position of the at least one characteristic point (
    PNG
    media_image4.png
    562
    834
    media_image4.png
    Greyscale
  Vuforia 1. 

    PNG
    media_image5.png
    500
    567
    media_image5.png
    Greyscale
  Vuforia 1.

    PNG
    media_image6.png
    250
    443
    media_image6.png
    Greyscale
 Vuforia 1.);
the display control part causes the image indicating each position of the at least one characteristic point to be displayed in an overlapped manner on the marker in process of creation (Id.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation would have been in order to provide precise guidance to a user to improve the quality of a marker.

Regarding Claim 4, Osman in view of Vuforia discloses The information processing system according to claim 2, 
wherein 
the recognition result includes at least one characteristic point recognized from the marker in process 5of creation, the assistance information includes an image indicating a recommended region where at least one characteristic point is recommended to add in the marker in process of creation (

    PNG
    media_image3.png
    518
    845
    media_image3.png
    Greyscale
  Vuforia 2.

    PNG
    media_image7.png
    402
    871
    media_image7.png
    Greyscale
 Vuforia 4.), and  
10the display control part causes the image indicating the recommended region to be displayed in an overlapped manner on the marker in process of creation ( Id.  The regions where there are no or insufficient feature points are the locations where features points should be added, so that the feature distribution will be improved.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation would have been in order to provide precise guidance to a user to improve the quality of a marker.

Regarding Claim 5, Osman in view of Vuforia discloses The information processing system according to claim 154, 
wherein the recommended region is a region where a distribution of recognized characteristic points is coarse relative to a predetermined reference in the marker in process of creation (

    PNG
    media_image3.png
    518
    845
    media_image3.png
    Greyscale
  Vuforia 2. 
    PNG
    media_image7.png
    402
    871
    media_image7.png
    Greyscale
  Vuforia 4.).  


Regarding Claim 6, Osman in view of Vuforia discloses The information processing system according to claim 2, 
wherein  the recognition result includes at least one characteristic point recognized from the marker in process 25of creation (

    PNG
    media_image3.png
    518
    845
    media_image3.png
    Greyscale
 Vuforia 2.

    PNG
    media_image7.png
    402
    871
    media_image7.png
    Greyscale

Vuforia 4.), 
the assistance information includes an image indicating a region where a distribution of recognized characteristic points is dense relative to a predetermined reference in the marker in process of creation (Id.  The regions where there are no or insufficient feature points are the locations where features points should be added, so that the feature distribution will be improved.), and 
30the display control part causes the image indicating the region where the distribution of recognized characteristic points is dense relative to the predetermined reference to be displayed in an overlapped manner on the marker in process of creation (Id.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation would have been in order to provide precise guidance to a user to improve the quality of a marker.


Regarding Claim 57, Osman in view of Vuforia discloses The information processing system according to claim 2, 
wherein the assistance information includes information indicating a score of the marker in process of creation calculated depending on the recognition result of 10the characteristic amount (
 “The tracking device 420 further detects the marker 102 on the display 104, determines a confidence level of how the marker may be recognized by a user, and transmits the results to the host module 430. The host module 430 receives the results from the tracking device 420 and determines whether to enhance the confidence level. If the confidence level requires improvement, the host 430 determines whether to change the size, shape, brightness, or contrast or volume or tone of the marker 102 to make the marker more recognizable by the user.”  Osman ¶ 54.
“This modification may be to change a component of a marker 102, such as size, color, pattern, darkness, logo, or volume. The tracking device 420 may then evaluate the marker to determine if it more distinct, or if the distinctiveness exceeds a threshold.”  Osman ¶ 59.

    PNG
    media_image3.png
    518
    845
    media_image3.png
    Greyscale
  Vuforia 2.
).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation would have been in order to provide an easy-to-understand guidance to a user to improve the quality of a marker.

Regarding Claim 8, Osman in view of Vuforia discloses The information processing system according to claim 7, 
wherein as the characteristic amount recognized from 15the marker in process of creation is larger, a score of the marker in process of creation is calculated to be higher (
“The tracking device 420 further detects the marker 102 on the display 104, determines a confidence level of how the marker may be recognized by a user, and transmits the results to the host module 430. The host module 430 receives the results from the tracking device 420 and determines whether to enhance the confidence level. If the confidence level requires 
“This modification may be to change a component of a marker 102, such as size, color, pattern, darkness, logo, or volume. The tracking device 420 may then evaluate the marker to determine if it more distinct, or if the distinctiveness exceeds a threshold.”  Osman ¶ 59.

    PNG
    media_image3.png
    518
    845
    media_image3.png
    Greyscale
  Vuforia 2.

    PNG
    media_image8.png
    583
    891
    media_image8.png
    Greyscale
  Vuforia 2.
).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation would have been in order to provide an easy-to-understand guidance to a user to improve the quality of a marker.

Regarding Claim 9, Osman in view of Vuforia discloses The information processing system according to claim 2, 20wherein contents of the assistance information are changed depending on a score of the marker in process of creation calculated depending on the recognition result (
“The tracking device 420 further detects the marker 102 on the display 104, determines a confidence level of how the marker may be recognized by a user, and transmits the results to the host module 430. The host module 430 receives the results from the tracking device 420 and confidence level. If the confidence level requires improvement, the host 430 determines whether to change the size, shape, brightness, or contrast or volume or tone of the marker 102 to make the marker more recognizable by the user.”  Osman ¶ 54. 

    PNG
    media_image9.png
    408
    871
    media_image9.png
    Greyscale
   Vuforia 4. 

    PNG
    media_image10.png
    305
    872
    media_image10.png
    Greyscale

Vuforia 4.).  


Regarding 10, Osman in view of Vuforia discloses The information processing system according to claim 259, 
wherein each time a design of the marker in process of creation is changed, the changed marker is recognized, a score of the changed marker is calculated depending on a recognition result of the changed marker, and 30contents of the assistance information are changed depending on the score of the changed marker (
“The tracking device 420 further detects the marker 102 on the display 104, determines a confidence level of how the marker may be recognized by a user, and transmits the results to the host module 430. The host module 430 receives the results from the tracking device 420 and determines whether to enhance the confidence level. If the confidence level requires improvement, the host 430 determines whether to change the size, shape, brightness, or contrast or volume or tone of the marker 102 to make the marker more recognizable by the user.”  Osman ¶ 54. 

    PNG
    media_image9.png
    408
    871
    media_image9.png
    Greyscale
   Vuforia 4. 

    PNG
    media_image10.png
    305
    872
    media_image10.png
    Greyscale

Vuforia 4.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation would have been in order to provide an easy-to-understand guidance to a user to improve the quality of a marker.

The information processing system according to claim 2, wherein a plurality of kinds of processing modes 10including a first mode of assisting in creation of the marker is defined, and in a case where a current processing mode is the first mode, the display control part causes the display face to display the assistance information in association with the 15marker in process of creation (

    PNG
    media_image2.png
    599
    480
    media_image2.png
    Greyscale
  Osman Fig. 9.

    PNG
    media_image3.png
    518
    845
    media_image3.png
    Greyscale
  Vuforia 2.

).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation would have been in order to improve the quality of a marker by different means.

Regarding Claim 16, Osman with Vuforia The information processing system according to claim 15, wherein the plurality of kinds of processing modes 20further includes 
a second mode of associating a marker with a predetermined function (
Osman states “The diagnosing step attempts to determine a confidence level and identify ways to improve the confidence level of the marker if the confidence level is low (i.e., below a predetermined confidence threshold). The confidence level indicates a visibility or audibility of the marker to the user. The confidence level is designed for the vision and brain of a human being rather than for a camera and central processing unit of an apparatus because mechanisms Furthermore, the confidence level includes multiple values associated with observability, size, shape, brightness, and contrast of the marker.”  Osman 64.
Modification based on size, shape, brightness, and contrast are different modes of associating a marker with a predetermined function.

    PNG
    media_image3.png
    518
    845
    media_image3.png
    Greyscale
  Vuforia 2.
Vuforia also discloses improving marker qualities by avoiding organic shapes, avoiding repetitive patterns.

    PNG
    media_image2.png
    599
    480
    media_image2.png
    Greyscale
 Osman.
), and 
a third mode of executing a function associated with a marker depending on recognition of the marker (Id.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation would have been in order to improve the quality of a marker by different means.
Regarding Claim 2517, Osman in view of Vuforia discloses The information processing system according to claim 16, wherein in a case where a current processing mode is not the first mode, the display control part does not cause the display face to display the assistance information (

    PNG
    media_image2.png
    599
    480
    media_image2.png
    Greyscale
 Osman.
).  

Regarding Claim 18, Osman in view of Vuforia discloses The information processing system according to claim80 SP369728WO00 2, further comprising: 
a calculation part configured to calculate a score of the marker in process of creation depending on the recognition result (
“The tracking device 420 further detects the marker 102 on the display 104, determines a confidence level of how the marker may be recognized by a user, and transmits the results to the host module 430. The host module 430 receives the results from the tracking device 420 and determines whether to enhance the confidence level. If the confidence level requires improvement, the host 430 determines whether to change the size, shape, brightness, or contrast or volume or tone of the marker 102 to make the marker more recognizable by the user.”  Osman ¶ 54.
“This modification may be to change a component of a marker 102, such as size, color, pattern, darkness, logo, or volume. The tracking device 420 may then evaluate the marker to determine if it more distinct, or if the distinctiveness exceeds a threshold.”  Osman ¶ 59.

    PNG
    media_image3.png
    518
    845
    media_image3.png
    Greyscale
  Vuforia 2.

    PNG
    media_image8.png
    583
    891
    media_image8.png
    Greyscale
  Vuforia 2.
).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman with Vuforia.  The suggestion/motivation 

Regarding Claim 21, Osman in view of Vuforia discloses An information processing method comprising: 
acquiring a recognition result of a marker that a user is making (See Claim 1 rejection for detailed analysis. ); and 
20causing, by a processor, a display face to display assistance information for assisting in creation of the marker depending on the recognition result in association with the marker in process of creation (See Claim 1 rejection for detailed analysis.).  

Regarding Claim 2522, Osman in view of Vuforia discloses A program for causing a computer to function as: 
an acquisition part configured to acquire a recognition result of a marker that a user is making (See Claim 1 rejection for detailed analysis.); and 
a display control part configured to cause a display face to display assistance information for assisting in 30creation of the marker depending on the recognition result in association with the marker in process of creation (See Claim 1 rejection for detailed analysis.).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 20120321130 A1) in view of Vuforia (“Natural Features and Rating”) and Vuforia-developer (“Similar Image Targets problems?”).
The information processing system according to claim 2. 
However, Osman in view of Vuforia does not explicitly disclose 
wherein the assistance information includes 5information indicating a comparison result between the recognition result and a recognition result of at least one of the other registered markers.
Vuforia-developer discloses wherein the assistance information includes 5information indicating a comparison result between the recognition result and a recognition result of at least one of the other registered markers (

    PNG
    media_image11.png
    306
    791
    media_image11.png
    Greyscale
 Vuforia- developer 1. ).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Vuforia with Vuforia-developer.  The suggestion/motivation would have been in order that a system will not confuse and/or avoid two similar markers.


The information processing system according to claim 1011, 
wherein the assistance information includes information indicating whether or not a maximum value of a degree of similarity between a recognition result of the characteristic amount of the marker in process of creation 15and a recognition result of each characteristic amount of at least one of other markers is a predetermined threshold or more (

    PNG
    media_image11.png
    306
    791
    media_image11.png
    Greyscale
 Vuforia-developer 1.
	30% may be the predetermined threshold.  With the improvement of the technology, the threshold may be adjusted accordingly. ).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Vuforia with Vuforia-developer.  The suggestion/motivation would have been in order that a system will not confuse and/or avoid two similar markers.

Regarding Claim 13, Osman in view of Vuforia and Vuforia-developer discloses The information processing system according to claim 2012, 
wherein the assistance information further includes an image of a marker whose degree of similarity with a recognition result of the characteristic amount of the marker in process of creation is the predetermined threshold or more (
“This modification may be to change a component of a marker 102, such as size, color, pattern, darkness, logo, or volume. The tracking device 420 may then evaluate the marker to determine if it more distinct, or if the distinctiveness exceeds a threshold.”  Osman ¶ 59.

    PNG
    media_image11.png
    306
    791
    media_image11.png
    Greyscale
 Vuforia-developer 1.
Osman in view of Vuforia already discloses proving assistance information to a user.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Vuforia with Vuforia-developer.  The suggestion/motivation would have been in order that a system will not confuse and/or avoid two similar markers.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 20120321130 A1) in view of Vuforia (“Natural Features and Rating”) and Maggiore et al. (Maggiore) (US 20130068673 A1). 
Regarding Claim 14, Osman in view of Vuforia discloses The information processing system according to claim 1. 

wherein the marker in process of creation is a marker for an invisible ray, 30the acquisition part acquires the recognition result based on sensing of the marker in process of creation by use79 SP369728WO00 of the invisible ray, and the display control part causes a display part to irradiate the marker in process of creation with a visible ray as the assistance information on a basis of the 5recognition result.  
Maggiore discloses 
wherein the marker in process of creation is a marker for an invisible ray, 30the acquisition part acquires the recognition result based on sensing of the marker in process of creation by use79 SP369728WO00 of the invisible ray, and the display control part causes a display part to irradiate the marker in process of creation with a visible ray as the assistance information on a basis of the 5recognition result (
 Maggiore states “The augmented reality markers could also be presented through an infrared LED array that can provide information to an augmented reality system through a display of text, symbols, iconography, or pulsating light patterns which can be viewed by a camera that can detect the presented infrared wavelength. This augmented reality display could provide a link to additional information about the filter element such as datasheets, validation guides, and directions for use as well as three dimensional animations for processes involving the filter including visual, audio, or text demonstrations for following the proper standard operating procedures with the filter cartridge or capsules.”  Maggiore ¶ 22. 
Osman in view of Vuforia teaches displaying in visible light of assistance information because it is intended for a person to see it.).  
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 20120321130 A1) in view of Vuforia (“Natural Features and Rating”) and Vuforia-2 (“Add an Image Target to a Database”).
Regarding Claim 19, Osman in view of Vuforia discloses The information processing system according to claim 1. 
However, Osman in view of Vuforia does not explicitly disclose wherein the acquisition part acquires a 3D shape of the marker as a recognition result of the marker. 
Vuforia-2 discloses wherein the acquisition part acquires a 3D shape of the marker as a recognition result of the marker (
    PNG
    media_image12.png
    178
    644
    media_image12.png
    Greyscale
).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Osman in view of Vuforia with Vuforia-2.  The .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Osman (US 20120321130 A1) in view of Vuforia (“Natural Features and Rating”), Vuforia-2 (“Add an Image Target to a Database”), and LINDHÉ et al. (LINDHÉ) (WO 2015090397 A1).
Regarding Claim 20, Osman in view of Vuforia and Vuforia-2 discloses The information processing system according to claim 19,
wherein the display control part causes the display face to display the assistance information See Claim 1 rejection for detailed analysis.).
However, Osman in view of Vuforia and Vuforia-2 does not explicitly disclose that the assistance information is on a basis of 15symmetry of a 3D shape of the marker.
LINDHÉ discloses that the assistance information is on a basis of 15symmetry of a 3D shape of the marker (
LINDHÉ recites “It may be possible that the 3D object markers are everyday articles such as symmetrical floorlamps, symmetrical chess figures, symmetrical vases, symmetrical hall stands, symmetrical candle holders and so on. This may create opportunities to use design objects as different vertical markers for the robot. . . . The everyday articles used as vertical markers may need to have a unique, symmetrical shape for easy recognition by the robot. The 3D markers may be comparably small discreet 3D object markers, which are configured to be glued or stuck to a vertically extending object such as a wall or furniture.”  LINDHÉ 8 line 17 – 9 line 3. ).
LINDHÉ.  The suggestion/motivation would have been in order to make 3D marker easier to recognize.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Szalavari et al. (US 20180341831 A1), which is also similar to the claimed invention.  Szalavari states “In a template design application, a user creates a template for a machine-readable image target that supports encoded data and augmented reality homography. The design application enforces design constraints that ensure reliable detection of the target by a detection application 
    PNG
    media_image13.png
    712
    468
    media_image13.png
    Greyscale
. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“The concept of hedging . . . reduced to a mathematical formula . . . is an unpatentable abstract idea.”).
        2 Diehr, 450 U.S. at 191 (“A mathematical formula as such is not accorded the protection of our patent laws”); Parker v. Flook, 437 U.S. 584, 594 (1978) (“[T]he discovery of [a mathematical formula] cannot support a patent unless there is some other inventive concept in its application.”).
        3 SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas).
        4 Alice, 573 U.S. at 219–20 (concluding that use of a third party to mediate settlement risk is a “fundamental economic practice” and thus an abstract idea); see Revised Guidance, at 52 n.13 for a more extensive listing of “certain methods of organizing human activity” that have been found to be abstract ideas.
        5 Mayo, 566 U.S. at 71 (“‘[M]ental processes[ ] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’” (quoting Gottschalk v. Benson, 409 U.S. 63, 67 (1972))).
        6 Step designators, e.g., “[a],” were added to facilitate discussion.